*817OPINION.
TRAmmel :
The decision of the one issue involved in this proceeding is controlled by Angie E. Reid, 22 B. T. A. 1150, wherein we held that under the Revenue Act of 1921, which governs in the instant case, the donee of an interest in property known to be oil béaring is entitled to an allowance for depletion based upon the fair market value of the property interest at the date of acquisition.
The respondent’s determination is erroneous and this petitioner is entitled to a deduction, from her gross income for 1923, of depletion computed in accordance with this decision and the findings of fact hereinbefore set forth.

Judgment will be entered u/nder Rule SO.